Title: To James Madison from John Blair Smith, [ca. 16 May] 1785
From: Smith, John Blair
To: Madison, James


Dr Sir:
[ca. 16] May. 1785
I am sorry to interrupt your attention to more important objects by an appeal to you in a dispute between Carter H. Harrison Esqr. of Cumberland & myself, but as you were present at its origination, & as my character for veracity is interested in your decision, I have no doubt of your inclination to do me the justice which is in your power. All that I have to request of you at present is, to know whether you do not recollect to hear him say that “The greatest curse which heaven sent at any time into this Country, was sending Dissenters into it.” I am, Sir, yr. respectful hble sert.
Jno. B. Smith.
